Case 1:20-cv-03144-KLM Document 5-2 Filed 10/27/20 USDC Colorado Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO


Civil Action No.




         Plaintiff(s),

v.




         Defendant(s).



                                      SCHEDULING ORDER

                                      1. DATE OF
                                     CONFERENCE
                         AND APPEARANCES OF COUNSEL AND PRO SE
                                       PARTIES

        [Provide the date of the conference and the names, addresses, and telephone numbers
 of counsel for each party and each pro se party. Identify by name the party represented by each
 counsel.]




                                        2. STATEMENT OF
                                          JURISDICTION

       [Provide a concise statement of the basis for subject matter jurisdiction with
 appropriate statutory citations. If jurisdiction is denied, give the specific reason for the denial.]


                                                   1
Case 1:20-cv-03144-KLM Document 5-2 Filed 10/27/20 USDC Colorado Page 2 of 9




                               3. STATEMENT OF CLAIMS AND
                                        DEFENSES


   a. Plaintiffs:


   b. Defendants:


   c. Other Parties:

        [Provide concise statements of all claims or defenses. Each party, in light of formal or
 informal discovery undertaken thus far, should take special care to eliminate frivolous claims
 or defenses. Fed. R. Civ. P. 11 and 16(c)(2)(A). Do not summarize the pleadings.
 Statements such as defendant denies the material allegations of the complaint" are not
 acceptable.]



                                        4. UNDISPUTED
                                            FACTS

       The following facts are undisputed:


        [When the parties have the Rule 26(f) meeting, they should make a good-faith attempt
 to determine which facts are not in dispute.]



                                     5. COMPUTATION OF
                                          DAMAGES

          [Include a computation of all categories of damages sought and the basis and theory
 for calculating damages. See Fed. R. Civ. P. 26(a)(1)(A)(iii). This should include the claims of
 all parties. It should also include a description of the economic damages, non-economic
 damages, and physical impairment claimed, if any.]


                      6. REPORT OF PRECONFERENCE DISCOVERY
                         AND MEETING UNDER FED. R. CIV. P. 26(f)

                                                2
Case 1:20-cv-03144-KLM Document 5-2 Filed 10/27/20 USDC Colorado Page 3 of 9




        a. Date of Rule 26(f) meeting.

        b. Names of each participant and party he/she represented.

        c. Statement as to when Rule 26(a)(1) disclosures were made or will be made.


        [If a party’s disclosures were not made within the time provided in Fed. R. Civ. P.
 26(a)(1)(C) or by the date set by court order, the parties must provide an explanation
 showing good cause for the omission.]

        d. Proposed changes, if any, in timing or requirement of disclosures under Fed. R.
              Civ. P. 26(a)(1).


        e. Statement concerning any agreements to conduct informal discovery:

         [State what processes the parties have agreed upon to conduct informal discovery,
 such as joint interviews with potential witnesses or joint meetings with clients to discuss
 settlement, or exchanging documents outside of formal discovery. If there is agreement to
 conduct joint interviews with potential witnesses, list the names of such witnesses and a date
 and time for the interview which has been agreed to by the witness, all counsel, and all pro se
 parties.]


        f. Statement concerning any other agreements or procedures to reduce discovery
           and other litigation costs, including the use of a unified exhibit numbering system.

          [Counsel and pro se parties are strongly encouraged to cooperate in order to reduce
 the costs of litigation and expedite the just disposition of the case. Discovery and other
 litigation costs may be reduced, for example, through telephone depositions, joint repositories
 for documents, use of discovery in other cases, and extensive use of expert affidavits to
 support judicial notice. Counsel and pro se parties also will be expected to use a unified
 exhibit numbering system if required by the practice standards of the judicial officer presiding
 over the trial of this case. Non-prisoner pro se parties are reminded that e-filing is available as
 one means to reduce expenses – see the Electronic Case Filing page of the Court’s website.]




                                                  3
Case 1:20-cv-03144-KLM Document 5-2 Filed 10/27/20 USDC Colorado Page 4 of 9




        g.      Statement as to whether the parties anticipate that their claims or defenses will
                involve extensive electronically stored information, or that a substantial amount
                of disclosure or discovery will involve information or records maintained in
                electronic form.

         [In such cases, the parties must indicate what steps they have taken or will take to (I)
 preserve electronically stored information; (ii) facilitate discovery of electronically stored
 information; (iii) limit the associated discovery costs and delay; (iv) avoid discovery disputes
 relating to electronic discovery; and (v) address claims of privilege or of protection as trial-
 preparation materials after production of computer-generated records. Counsel should refer to
 the court’s Electronic Discovery Guidelines and Checklist, available on the court’s website HERE, and
 should describe any proposals or agreements regarding electronic discovery made at the Rule
 26(f) conference and be prepared to discuss issues involving electronic discovery, as
 appropriate, at the Scheduling Conference.]

          [When the parties have their Rule 26(f) meeting, they must discuss any issues relating
 to the disclosure and discovery of electronically stored information, including the form of
 production, and also discuss issues relating to the preservation of electronically stored
 information, communications, and other data. At the Rule 26(f) meeting, the parties should
 make a good faith effort to agree on a mutually acceptable format for production of electronic
 or
 computer-based information. In advance of the Rule 26(f) meeting, counsel carefully
 investigate their client’s information management systems so that they are knowledgeable as
 to its operation, including how information is stored and how it can be retrieved.]

        h.      Statement summarizing the parties’ discussions regarding the possibilities for
                promptly settling or resolving the case.

         [The parties are required by Fed. R. Civ. P. 26(f)(2) to have discussed the possibilities
 for a prompt settlement or resolution of the case by alternate dispute resolution. They must
 also report the result of any such meeting, and any similar future meeting, to the magistrate
 judge within 14 days of the meeting.]


                                                7.
                                             CONSENT

         [Pursuant to D.C.COLO.LCivR 40.1(c) and 72.2, all full-time magistrate judges in
 the District of Colorado are specially designated under 28 U.S.C. § 636(c)(1) to conduct
 any or all proceedings in any jury or nonjury civil matter and to order the entry of
 judgment. Parties consenting to the exercise of jurisdiction by a magistrate judge must

                                                  4
Case 1:20-cv-03144-KLM Document 5-2 Filed 10/27/20 USDC Colorado Page 5 of 9




 complete and file the court- approved Consent to the Exercise of Jurisdiction by a
 United States Magistrate Judge form.]

        [Indicate below the parties’ consent choice. Upon consent of the parties and an order of
 reference from the district judge, the magistrate judge assigned the case under 28 U.S.C.§
 636(a) and (b) will conduct all proceedings related to the case.]

       All parties Ƒ [have]      Ƒ   [have not] consented to the exercise of jurisdiction of
 a magistrate judge.

                                        8. DISCOVERY
                                         LIMITATIONS

         [In the majority of cases, the parties should anticipate that the court will adopt the
 presumptive limitations on depositions established in Fed. R. Civ. P. 30(a)(2)(A)(i) and
 33(a)(1). The parties are expected to engage in pretrial discovery in a responsible manner
 consistent with the spirit and purposes of Fed. R. Civ. P. 1 and 26 through 37. The parties are
 expected to propose discovery limits that are proportional to the needs of the case, the
 amount in controversy, the importance of the issues at stake in the action, and all other scope
 of discovery considerations. See Fed. R. Civ. P. 26(b)(1). The court must limit discovery
 otherwise permitted by the Federal Rules of Civil Procedure if it determines that “(i) the
 discovery sought is unreasonably cumulative or duplicative, or can be obtained from
 some other source that is more convenient, less burdensome, or less expensive; (ii) the
 party seeking discovery has had ample opportunity to obtain the information by
 discovery in the action; or (iii) the proposed discovery is outside the scope permitted by
 Rule 26(b)(1). ” See Fed. R. Civ. P. 26(b)(2)(C).]

        a.     Modifications which any party proposes to the presumptive numbers
               of depositions or interrogatories contained in the Federal Rules.

        [If a party proposes to exceed the numerical limits set forth in Fed. R. Civ. P.
 30(a)(2)(A)(I), at the scheduling conference they should be prepared to support that request
 by reference to the factors identified in Fed. R. Civ. P. 26(b)(2)(C)]


        b.    Limitations which any party proposes on the length of depositions.

        c.     Limitations which any party proposes on the number of requests for production
 and/or requests for admission.[If the parties propose more than twenty-five (25) requests for
 production and/or requests for admission, at the scheduling conference they should be
 prepared to support that proposal by reference to the factors identified in Fed. R. Civ. P.
 26(b)(2)(C).]
                                               5
Case 1:20-cv-03144-KLM Document 5-2 Filed 10/27/20 USDC Colorado Page 6 of 9




        d.   Deadline for service of Interrogatories, Requests for Production of Documents
 and/or Admissions:

        [The parties are expected to serve interrogatories, requests for production and/or
 requests for admission on opposing counsel or a pro se party on a schedule that allows timely
 responses on or before the discovery cut-off date.]


        e.     Other Planning or Discovery Orders

           [Set forth any other proposed orders concerning scheduling or discovery. For
 example, the parties may wish to establish specific deadlines for submitting protective orders
 or for filing motions to compel.]

                                9. CASE PLAN AND SCHEDULE

        a.     Deadline for Joinder of Parties and Amendment of Pleadings:

         [Set time period within which to join other parties and to amend all pleadings. This
 deadline refers to timing only and does not eliminate the necessity to file an appropriate
 motion and to otherwise comply with Fed. R. Civ. P. 15. Unless otherwise ordered in a
 particular case, for good cause, this deadline should be no later than 45 days after the date
 of the scheduling conference, so as to minimize the possibility that late amendments and
 joinder of parties will precipitate requests for extensions of discovery cutoff, final pretrial
 conference, and dispositive motion dates. Counsel and pro se parties should plan discovery
 so that discovery designed to identify additional parties or claims is completed before these
 deadlines.]

        b.     Discovery Cut-off:

        c.     Dispositive Motion Deadline:

[Set time periods in which discovery is to be completed and dispositive motions are to be filed.]


                d.     Expert Witness Disclosure

                       1.   The parties shall identify anticipated fields of expert testimony, if
                       any.
                                                 6
Case 1:20-cv-03144-KLM Document 5-2 Filed 10/27/20 USDC Colorado Page 7 of 9




                        2.     Limitations which the parties propose on the use or number
                        of expert witnesses.

                        3.      The parties shall designate all experts and provide opposing
                        counsel and any pro se parties with all information specified in Fed.
                        R. Civ. P. 26(a)(2) on or before                        , 20      .
                        [This includes disclosure of information applicable to “Witnesses
                        Who Must Provide a Written Report” under Rule 26(a)(2)(B) and
                        information applicable to “Witnesses Who Do Not Provide a Written
                        Report” under Rule 26(a)(2)(C).]

                        4.     The parties shall designate all rebuttal experts and provide
                        opposing counsel and any pro se party with all information specified
                        in Fed. R. Civ. P. 26(a)(2) on or before                          ,
                        20       . [This includes disclosure of information applicable to
                        “Witnesses Who Must Provide a Written Report” under Rule
                        26(a)(2)(B) and information applicable to “Witnesses Who Do Not
                        Provide a Written Report” under Rule 26(a)(2)(C).]

         [Notwithstanding the provisions of Fed. R. Civ. P. 26(a)(2)(B), no exception to the
 requirements of the Rule will be allowed by stipulation unless the stipulation is in writing and
 approved by the court. In addition to the requirements set forth in Rule 26(a)(2)(B)(I)-(vi), the
 expert’s written report also must identify the principles and methods on which the expert relied
 in support of his/her opinions and describe how the expert applied those principles and
 methods reliably to the facts of the case relevant to the opinions set forth in the written report.]

                e.      Identification of Persons to Be Deposed:

        [List the names of persons to be deposed and provide a good faith estimate of the
 time needed for each deposition. All depositions must be completed on or before the
 discovery cut- off date and the parties must comply with the notice and scheduling
 requirements set for in D.C.COLO.LCivR 30.1.]



                          10. DATES FOR FURTHER CONFERENCES

       [The magistrate judge will complete this section at the scheduling conference if he or
 she has not already set deadlines by an order filed before the conference.]

 a. Status conferences will be held in this case at the following dates and times:
                                                  7
Case 1:20-cv-03144-KLM Document 5-2 Filed 10/27/20 USDC Colorado Page 8 of 9




                                                                                                 .

 b. A final pretrial conference will be held in this case on ____________at o’clock _____m.
    A Final Pretrial Order shall be prepared by the parties and submitted to the court no later
    than seven (7) days before the final pretrial conference.


                               11. OTHER SCHEDULING MATTERS

 a. Identify those discovery or scheduling issues, if any, on which counsel after a good
    faith effort, were unable to reach an agreement.


 b. Anticipated length of trial and whether trial is to the court or jury.


 c. Identify pretrial proceedings, if any, that the parties believe may be more efficiently or
    economically conducted in the District Court’s facilities at 212 N. Wahsatch Street,
    Colorado Springs, Colorado 80903-3476; Wayne Aspinall U.S. Courthouse/Federal
    Building, 402 Rood Avenue, Grand Junction, Colorado 81501-2520; or the U.S.
    Courthouse/Federal Building, , La Plata County Courthouse
    1060 E. 2nd Avenue, Suite 150, Durango, Colorado 81301.

         [Determination of any such request will be made by the magistrate judge based on
 the individual needs of the case and the availability of space and security resources.]




                                                   8
Case 1:20-cv-03144-KLM Document 5-2 Filed 10/27/20 USDC Colorado Page 9 of 9




                         12. NOTICE TO COUNSEL AND PRO SE PARTIES

        [The following paragraphs shall be included in the scheduling order:]

        The parties filing motions for extension of time or continuances must comply with
 D.C.COLO.LCivR 6.1(c) by serving the motion contemporaneously upon the moving
 attorney's client.

         Counsel will be expected to be familiar and to comply with the Pretrial and Trial
 Procedures or Practice Standards established by the judicial officer presiding over the trial of
 this case.

        With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

       Counsel and unrepresented parties are reminded that any change of contact
 information must be reported and filed with the Court pursuant to the applicable local
 rule.

                           13. AMENDMENTS TO SCHEDULING ORDER

        [Include a statement that the scheduling order may be altered or amended
 only upon a showing of good cause.]

 DATED at Denver, Colorado, this         day of                 , 20   .

                                                       BY THE COURT:


                                                       United States Magistrate Judge
 APPROVED:


 (Name)                                        (Name)

 (Address)                                     (Address)

 (Telephone Number)                            (Telephone Number)

 Attorney for Plaintiff (or Plaintiff, Pro Se) Attorney for Defendant (or Defendant, Pro Se)
 [Please affix counsels' and any pro se party's signatures before submission of the final
 scheduling order to the court.]

                                                  9
